Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 7/17/2019. 
Claims 1-16 are pending in this Office Action. Claims 1, 8 and 14 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 1, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 10,394,661. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims claimed: generating a snapshot for a plurality of data files, wherein: a first data file references a first data block and a second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receiving a first request to update the first data block for the first data file; determining the first data file is subject to a backup policy; responsive to determining that the first data file is subject to the backup policy: copying the first data block to a third data block; and updating the first data block, wherein: subsequent to the first request, the first data file references the updated first data block and the first snapshot file references the third data block; and the third data block includes data from the first data block from before the update; receiving a second request to update the second data block for the second data file; determining that the second data file is not subject to the backup policy; and responsive to determining that the second data file is not subject to the backup policy, updating the second data block, wherein subsequent to the second request, the second data file references the updated second data block and the second snapshot file references the updated second data block. 


Instant application 16/513761
Patent 10,394,661
Application No. 14/860,741
Claim 1
A computer-implemented method comprising: 

generating a snapshot for a plurality of data files, wherein: a first data file references a first data block and a second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receiving a first request to update the first data block for the first data file; determining the first data file is subject to a backup policy; responsive to determining that the first data file is subject to the backup policy: copying the first data block to a third data block; and updating the first data block, 

A method, executed by at least one processor, the method comprising: 
generating a snapshot for a plurality of data files within a filesystem, wherein: the plurality of data files includes a first data file and a second data file; the first data file references a first data block and the second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receiving a first update request for the first data file, wherein the first update request indicates to update the first data block; determining the first data file is subject to a backup policy, wherein: the backup policy 

A computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: generate a snapshot for a plurality of data files, wherein: a first data file references a first data block and a second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receive a first request to update the first data block for the first data file; determine the first data file is subject to a backup policy; responsive to determining that the first data file is subject to the backup policy: copy the first data block to a third data block; and update the first data block, wherein: subsequent to the first request, the 

A computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to: generate a snapshot for a plurality of data files within a filesystem, wherein: the plurality of data files includes a first data file and a second data file; the first data file references a first data block and the second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receive a first update request for the first data file, wherein the first update request indicates to update the first data block; determine the first data file is subject to a backup policy, wherein: the backup policy includes a file specification and a time 

A computer system comprising: 
one or more computers; one or more computer readable storage media and program instructions stored on the one or more computer readable storage media for execution by at least one of the computers, the program instructions comprising instructions to: generate a snapshot for a plurality of data files, wherein: a first data file references a first data block and a second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receive a first request to update the first data block for the first data file; determine the first data file is subject to a backup policy; responsive to determining that the first data file is subject to the backup policy: copy the first data block to a third data block; and update the first data block, wherein: subsequent to the first request, the 

A computer system comprising: 
one or more computers; one or more computer readable storage media and program instructions stored on the one or more computer readable storage media for execution by at least one of the computers, the program instructions comprising instructions to: generate a snapshot for a plurality of data files within a filesystem, wherein: the plurality of data files includes a first data file and a second data file; the first data file references a first data block and the second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block; receive a first update request for the first data file, wherein the first update request indicates to update the first data block; determine the first data file is subject to a backup policy, wherein: the backup policy includes a file specification and a time .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over KACZMARSKI et al. (US Pub. No. 2008/0307527 A1) from IDS, hereinafter “KACZMARSKI” in view of Sawdon et al. (US Pub. No. 2003/0159007 A1) from IDS, hereinafter “Sawdon”.
Regarding claim 1, KACZMARSKI teaches a computer-implemented method comprising: 
generating a snapshot for a plurality of data files filesystem (KACZMARSKI, See [0016], The backup server program 14 maintains backup images 16 of files from different client 2 systems in a backup storage 18. A backup image 16 includes files 20 comprising backup copies of files 12 from the client file system 10. Further, information on files 20 in the backup images 14 may be maintained in a backup database 22) and does not explicitly disclose wherein: a first data file references a first data block and a second data file references a second data block); and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block.
However, Sawdon teaches wherein: 
	a first data file references a first data block and a second data file references a second data block (Sawdon, See [0055] and Figure 2A, Inodes: metadata elements that contain file attributes (e.g., owner, access permissions, modified time, file size), and also specify the physical disk addresses of data blocks); and 
	the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block (Sawdon, See [0068] and Figure 4, capture one or more snapshots of a file system to create a data set that preserves the state of data that was stored within that file system at the time the snapshot was captured. It is desirable to create and capture snapshots that include all files in a file system in order to maintain a consistent file system image and efficiently copy the old data in the file system prior to modification after capturing the snapshot).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine KACZMARSKI and Sawdon because Sawdon provides deferring copy-on-write of a snapshot is disclosed. The method includes the generation of snapshot of a source file. Upon modification of a first data block referenced by the source file, the first data block is referenced by the snapshot and a second data block is allocated for the source file. Then, a first variable associated with the source file is set to a value indicating an incomplete source file data block and a second variable associated with the source file is set to a value indicating the valid portion of the second data block. Any portion of the second data block that is overwritten is considered valid. The second data block is then modified and the second variable is changed to reflect the modification. Upon reception of a read request, the corresponding portion of the second data block is retrieved (Sawdon, See ABSTRACT) can be utilized by KACZMARSKI to process different operations upon the file backup status.
KACZMARSKI in view of Sawdon further teaches:
receiving a first request to update the first data block for the first data file (KACZMARSKI, See [0022], If (at block 104) the policy operations 56 specify operations to modify the file 12 in the client file system.  [0024], A file 12 in the file system 10 is accessed (at block 154) to consider); 
determining the first data file is subject to a backup policy (KACZMARSKI, See [0017], The backup server 4 further maintains policies 24 and policy tools 26 comprising code that applies the policies 24 to files 20 in the backup images 16 to determine whether an action associated with the policy should be performed with respect to the source files 12 at the client file system 10. For instance, an archive policy may specify to archive files to an archival storage 28 as archived files 30); 
responsive to determining that the first data file is subject to the backup policy: 
	copying the first data block to a third data block (Sawdon, See [0165], by allocating, at step 1304, the new data block that will be part of the snapshot dataset. The processing then copies, at step 1306, the data from the data block of the original file into a memory buffer. The copy of data within the memory buffer is then copied, at step 1308, into the new data block that was previously allocated); and 
	updating the first data block, wherein: 
		subsequent to the first request, the first data file references the updated first data block and the first snapshot file references the third data block; and the third data block includes data from the first data block from before the update (Sawdon, See [0165], The copy-on-write processing control flow 1300 of an exemplary embodiment of the present invention is illustrated in FIG. 13A. Control flow 1300 begins with step 1302 and flows directly to step 1304. The processing of a copy-on-write operation utilized by this exemplary embodiment begins by allocating, at step 1304, the new data block that will be part of the snapshot dataset. The processing then copies, at step 1306, the data from the data block of the the modified data is written, at step 1312, to the original data file. Alternative embodiments of the present invention assign the new data buffer to the original data file and move the original data block, which is not changed, into the snapshot data set. This assignment of the original data block is performed by updating the block's pointer in the inode or an indirect block for the original file);
receiving a second request to update the second data block for the second data file (KACZMARSKI, See [0022], If (at block 104) the policy operations 56 specify operations to modify the file 12 in the client file system.  [0024], A file 12 in the file system 10 is accessed (at block 154) to consider); 
determining that the second data file is not subject to the backup policy (KACZMARSKI, See [0025], If the accessed file 12 is not on the deferred operation list 32 (from the no branch of block 156) or the deferred operation has been performed (from block 160) or the roll-back operation was performed (from block 162), then control proceeds to block 164 where the backup client program 8 determines whether the accessed file 12 is not in the backup image 16 or has changed subsequent to the creation of the backup image 16 … If the accessed file 12 is new or has changed, then the backup client program 8 initiates an operation to backup (at block 166) the accessed file 12 to the backup image 16); and 
responsive to determining that the second data file is not subject to the backup policy (KACZMARSKI, See [0025], If the accessed file 12 is not on the deferred operation list 32 (from the no branch of block 156) or the deferred operation has been performed (from block 160) or the roll-back operation was performed (from block 162), then control proceeds to block 164 where the backup client program 8 determines whether the accessed file 12 is not in the backup image 16 or has changed subsequent to the creation of the backup image 16 … If the accessed file 12 is new or has changed, then the backup client program 8 initiates an operation to backup (at block 166) the accessed file 12 to the backup image 16), 
updating the second data block, wherein subsequent to the second request, the second data file references the updated second data block and the second snapshot file references the updated second data block (Sawdon, See [0078], This processing is used for file overwrite operations that include overwriting either part or all of a data file's contents. If the update to the original data file is to overwrite user data within the original file, the snapshot update processing determines, at step 708, that data within the original file is to be overwritten. The processing then moves or copies, at step 712, the data from the original data file into the snapshot data set). 

Regarding claim 2, KACZMARSKI in view of Sawdon further teaches the method of claim 1, wherein the plurality of data files correspond to at least one logical unit of storage (KACZMARSKI, See Figure 1). 
Regarding claim 3, KACZMARSKI in view of Sawdon further teaches the method of claim 1, wherein preserving a backup of the first data file comprises copying the first data file (KACZMARSKI, See [0020], An archival operation may copy files from the file system 10 or backup image 16 to archival storage 28). 
Regarding claim 4, KACZMARSKI in view of Sawdon further teaches the method of claim 1, wherein determining the first data file is subject to the backup policy comprises evaluating the backup policy, wherein results of the backup policy evaluation are immediately generated in response to generating the snapshot for the plurality of data files, and wherein the results are retained for subsequent use (KACZMARSKI, See [0022], the policy tool 26 applies (at block 102) a policy 24 to the files 20 in the backup image 16 to determine files 20 satisfying a policy criteria 54 (FIG. 2)). 
Regarding claim 5, KACZMARSKI in view of Sawdon further teaches the method of claim 1, wherein determining the first data file is subject to the backup policy comprises accessing a stored indicator corresponding to the selected file (KACZMARSKI, See [0020], See [0020], FIG. 2 illustrates an embodiment of an instance of policy information 50 maintained for one policy 24, including a policy 52 name or identifier; a policy criteria, 54 such as a criteria concerning the file content or file attributes the file must satisfy before one or more associated operations 56 are performed). 
Regarding claim 6, KACZMARSKI in view of Sawdon further teaches the method of claim 1, wherein the backup policy identifies data files that are to be backed (KACZMARSKI, See [0017], an archive policy may specify to archive files to an archival storage 28 as archived files 3). 
Regarding claim 7, KACZMARSKI in view of Sawdon further teaches the method of claim 1, further comprising: generating a table for the results of the backup policy evaluation, wherein a positive evaluation result indicates the first data file conforms to the backup policy and a negative evaluation result indicates the first data file does not conform to the backup policy (KACZMARSKI, See [0020]-[0021]). 

Regarding claim 8, KACZMARSKI teaches a computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (KACZMARSKI, See [0031]), the program instructions comprising instructions to:
 generate a snapshot for a plurality of data files filesystem (KACZMARSKI, See [0016], The backup server program 14 maintains backup images 16 of files from different client 2 systems in a backup storage 18. A backup image 16 includes files 20 comprising backup copies of files 12 from the client file system 10. Further, information on files 20 in the backup images 14 may be maintained in a backup database 22) and does not explicitly disclose wherein: a first data file references a first data block and a second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block.
However, Sawdon teaches wherein: 
	a first data file references a first data block and a second data file references a second data block (Sawdon, See [0055] and Figure 2A, Inodes: metadata elements that contain file attributes (e.g., owner, access permissions, modified time, file size), and also specify the physical disk addresses of data blocks); and 
	the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block (Sawdon, See [0068] and Figure 4, capture one or more snapshots of a file system to create a data set that preserves the state of data that was stored within that file system at the time the snapshot was captured. It is desirable to create and capture snapshots that include all files in a file system in order to maintain a consistent file system image and efficiently copy the old data in the file system prior to modification after capturing the snapshot).
 KACZMARSKI and Sawdon because Sawdon provides deferring copy-on-write of a snapshot is disclosed. The method includes the generation of snapshot of a source file. Upon modification of a first data block referenced by the source file, the first data block is referenced by the snapshot and a second data block is allocated for the source file. Then, a first variable associated with the source file is set to a value indicating an incomplete source file data block and a second variable associated with the source file is set to a value indicating the valid portion of the second data block. Any portion of the second data block that is overwritten is considered valid. The second data block is then modified and the second variable is changed to reflect the modification. Upon reception of a read request, the corresponding portion of the second data block is retrieved (Sawdon, See ABSTRACT) can be utilized by KACZMARSKI to process different operations upon the file backup status.
KACZMARSKI in view of Sawdon further teaches:
receive a first request to update the first data block for the first data file (KACZMARSKI, See [0022], If (at block 104) the policy operations 56 specify operations to modify the file 12 in the client file system.  [0024], A file 12 in the file system 10 is accessed (at block 154) to consider); 
determine the first data file is subject to a backup policy (KACZMARSKI, See [0017], The backup server 4 further maintains policies 24 and policy tools 26 comprising code that applies the policies 24 to files 20 in the backup images 16 to determine whether an action associated with the policy should be performed with respect to the source files 12 at the client file system 10. For instance, an archive policy may specify to archive files to an archival storage 28 as archived files 30); 
responsive to determining that the first data file is subject to the backup policy: 
	copy the first data block to a third data block (Sawdon, See [0165], by allocating, at step 1304, the new data block that will be part of the snapshot dataset. The processing then copies, at step 1306, the data from the data block of the original file into a memory buffer. The copy of data within the memory buffer is then copied, at step 1308, into the new data block that was previously allocated); and 
	update the first data block, wherein: 
		subsequent to the first request, the first data file references the updated first data block and the first snapshot file references the third data block; and the third data block includes data from the first data block from before the update (Sawdon, See [0165], The copy-on-write processing control flow 1300 of an exemplary embodiment of the present invention is illustrated in FIG. 13A. Control flow 1300 begins with step 1302 and flows directly to step 1304. The processing of a copy-on-write operation utilized by this exemplary embodiment begins by allocating, at step 1304, the new data block that will be part of the snapshot dataset. The processing then copies, at step 1306, the data from the data block of the original file into a memory buffer. The copy of data within the memory buffer is then copied, at step 1308, into the new data block that was previously allocated. The processing then modifies the data, at step 1310, within the memory buffer and the modified data is written, at step 1312, to the original data file. Alternative embodiments of the present invention assign the new data buffer to the original data file and move the original data block, which is not changed, into the snapshot data set. This assignment of the original data block is performed by updating the block's pointer in the inode or an indirect block for the original file);
 receive a second request to update the second data block for the second data file (KACZMARSKI, See [0022], If (at block 104) the policy operations 56 specify operations to modify the file 12 in the client file system.  [0024], A file 12 in the file system 10 is accessed (at block 154) to consider); 
determine that the second data file is not subject to the backup policy (KACZMARSKI, See [0025], If the accessed file 12 is not on the deferred operation list 32 (from the no branch of block 156) or the deferred operation has been performed (from block 160) or the roll-back operation was performed (from block 162), then control proceeds to block 164 where the backup client program 8 determines whether the accessed file 12 is not in the backup image 16 or has changed subsequent to the creation of the backup image 16 … If the accessed file 12 is new or has changed, then the backup client program 8 initiates an operation to backup (at block 166) the accessed file 12 to the backup image 16); and 
responsive to determining that the second data file is not subject to the backup policy (KACZMARSKI, See [0025], If the accessed file 12 is not on the deferred operation list 32 (from the no branch of block 156) or the deferred operation has been performed (from block 160) or the roll-back operation was performed (from block 162), then control proceeds to block 164 where the backup client program 8 determines whether the accessed file 12 is not in the backup image 16 or has changed subsequent to the creation of the backup image 16 … If the accessed file 12 is new or has changed, then the backup client program 8 initiates an operation to backup (at block 166) the accessed file 12 to the backup image 16), 
update the second data block, wherein subsequent to the second request, the second data file references the updated second data block and the second snapshot file references the updated second data block (Sawdon, See [0078], This processing is used for file overwrite that data within the original file is to be overwritten. The processing then moves or copies, at step 712, the data from the original data file into the snapshot data set).

Regarding claims 9-13, the instant claims are program claims which correspond to the method claims 2-6 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 14, KACZMARSKI teaches a computer system comprising: 
one or more computers (KACZMARSKI, See Figure 1); 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media for execution by at least one of the computers (KACZMARSKI, See [0031]), the program instructions comprising instructions to: 
generate a snapshot for a plurality of data files (KACZMARSKI, See [0016], The backup server program 14 maintains backup images 16 of files from different client 2 systems in a backup storage 18. A backup image 16 includes files 20 comprising backup copies of files 12 from the client file system 10. Further, information on files 20 in the backup images 14 may be maintained in a backup database 22) and does not explicitly disclose wherein: a first data file references a first data block and a second data file references a second data block; and the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block.
However, Sawdon teaches wherein: 
	a first data file references a first data block and a second data file references a second data block (Sawdon, See [0055] and Figure 2A, Inodes: metadata elements that contain file attributes (e.g., owner, access permissions, modified time, file size), and also specify the physical disk addresses of data blocks); and 
	the snapshot includes a first snapshot file that references the first data block and a second snapshot file that references the second data block (Sawdon, See [0068] and Figure 4, capture one or more snapshots of a file system to create a data set that preserves the state of data that was stored within that file system at the time the snapshot was captured. It is desirable to create and capture snapshots that include all files in a file system in order to maintain a consistent file system image and efficiently copy the old data in the file system prior to modification after capturing the snapshot).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine KACZMARSKI and Sawdon because Sawdon provides deferring copy-on-write of a snapshot is disclosed. The method includes the generation of snapshot of a source file. Upon modification of a first data block referenced by the source file, the first data block is referenced by the snapshot and a second data block is allocated for the source file. Then, a first variable associated with the source file is set to a value indicating an incomplete source file data block and a second variable associated with the source file is set to a value indicating the valid portion of the second data block. Any portion of the second data block that is overwritten is considered valid. The second data block is then modified and the second variable is changed to reflect the modification. Upon reception of a read request, the corresponding portion of the second data block is retrieved (Sawdon, See ABSTRACT) can be utilized by KACZMARSKI to process different operations upon the file backup status.
KACZMARSKI in view of Sawdon further teaches:
receive a first request to update the first data block for the first data file (KACZMARSKI, See [0022], If (at block 104) the policy operations 56 specify operations to modify the file 12 in the client file system.  [0024], A file 12 in the file system 10 is accessed (at block 154) to consider); 
determine the first data file is subject to a backup policy (KACZMARSKI, See [0017], The backup server 4 further maintains policies 24 and policy tools 26 comprising code that applies the policies 24 to files 20 in the backup images 16 to determine whether an action associated with the policy should be performed with respect to the source files 12 at the client file system 10. For instance, an archive policy may specify to archive files to an archival storage 28 as archived files 30); 
responsive to determining that the first data file is subject to the backup policy: 
	copy the first data block to a third data block (Sawdon, See [0165], by allocating, at step 1304, the new data block that will be part of the snapshot dataset. The processing then copies, at step 1306, the data from the data block of the original file into a memory buffer. The copy of data within the memory buffer is then copied, at step 1308, into the new data block that was previously allocated); and 
	update the first data block, wherein: 
		subsequent to the first request, the first data file references the updated first data block and the first snapshot file references the third data block; and the third data block includes data from the first data block from before the update (Sawdon, See [0165], The copy-on-write processing control flow 1300 of an exemplary embodiment of the present invention is illustrated in FIG. 13A. Control flow 1300 begins with step 1302 and flows , the new data block that will be part of the snapshot dataset. The processing then copies, at step 1306, the data from the data block of the original file into a memory buffer. The copy of data within the memory buffer is then copied, at step 1308, into the new data block that was previously allocated. The processing then modifies the data, at step 1310, within the memory buffer and the modified data is written, at step 1312, to the original data file. Alternative embodiments of the present invention assign the new data buffer to the original data file and move the original data block, which is not changed, into the snapshot data set. This assignment of the original data block is performed by updating the block's pointer in the inode or an indirect block for the original file); 
receive a second request to update the second data block for the second data file (KACZMARSKI, See [0022], If (at block 104) the policy operations 56 specify operations to modify the file 12 in the client file system.  [0024], A file 12 in the file system 10 is accessed (at block 154) to consider);
determine that the second data file is not subject to the backup policy (KACZMARSKI, See [0025], If the accessed file 12 is not on the deferred operation list 32 (from the no branch of block 156) or the deferred operation has been performed (from block 160) or the roll-back operation was performed (from block 162), then control proceeds to block 164 where the backup client program 8 determines whether the accessed file 12 is not in the backup image 16 or has changed subsequent to the creation of the backup image 16 … If the accessed file 12 is new or has changed, then the backup client program 8 initiates an operation to backup (at block 166) the accessed file 12 to the backup image 16); and 
responsive to determining that the second data file is not subject to the backup policy (KACZMARSKI, See [0025], If the accessed file 12 is not on the deferred operation list 32 (from the no branch of block 156) or the deferred operation has been performed (from block 160) or the roll-back operation was performed (from block 162), then control proceeds to block 164 where the backup client program 8 determines whether the accessed file 12 is not in the backup image 16 or has changed subsequent to the creation of the backup image 16 … If the accessed file 12 is new or has changed, then the backup client program 8 initiates an operation to backup (at block 166) the accessed file 12 to the backup image 16), 
update the second data block, wherein subsequent to the second request, the second data file references the updated second data block and the second snapshot file references the updated second data block (Sawdon, See [0078], This processing is used for file overwrite operations that include overwriting either part or all of a data file's contents. If the update to the original data file is to overwrite user data within the original file, the snapshot update processing determines, at step 708, that data within the original file is to be overwritten. The processing then moves or copies, at step 712, the data from the original data file into the snapshot data set).

Regarding claims 15-16, the instant claims are system claims which correspond to the method claims 3-4 above, therefore they are rejected for the same reason as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 


In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168